NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




               United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted October 21, 2010*
                                   Decided October 22, 2010

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge 

                              JOEL M. FLAUM, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

No.  09‐3195

BEATRICE FLEMING,                                Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 07 C 1801
CHICAGO TRANSIT AUTHORITY,  
     Defendant‐Appellee.                         Matthew F. Kennelly,
                                                 Judge.

                                          O R D E R

      Beatrice Fleming was fired from her job as a bus driver for the Chicago Transit
Authority.  She sued the CTA under Title VII of the Civil Rights Act of 1964, claiming that


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3195                                                                                  Page 2
she was a victim of sexual harassment and retaliation for a previous charge of
discrimination.  A jury found for the CTA.  On appeal Fleming seeks a new trial on the
ground that she was denied a representative jury because, she alleges, no African
Americans were summoned for the jury pool.  We affirm the judgment.

        Fleming’s claim about the composition of the jury pool is the only argument raised in
her brief.  As authority she cites the Sixth Amendment, which does require in criminal cases
that the jury pool be drawn from a fair cross‐section of the community.  Taylor v. Louisiana,
419 U.S. 522, 530 (1975).  But the right to a jury trial in civil cases is based in the Seventh
Amendment, not the Sixth, and the Supreme Court has not recognized a Constitutional
mandate that jury pools in civil cases reflect a fair cross‐section of the community.  See, e.g.,
Laura G. Dooley, National Juries for National Cases: Preserving Citizen Participation in Large‐
Scale Litigation, 83 N.Y.U. L. REV. 411, 439‐40 (2008); Kristy Lee Bertelsen, From Specialized
Courts to Specialized Juries: Calling for Professional Juries in Complex Civil Litigation, 3 SUFFOLK
J. TRIAL & APP. ADVOC. 1, 29 n.188 (1998); William V. Luneberg & Mark A. Nordenberg,
Specially Qualified Juries and Expert Nonjury Tribunals: Alternatives for Coping with the
Complexities of Modern Civil Litigation, 67 VA. L. REV. 887, 922‐23 (1981); cf. Thiel v. S. Pac. Co.,
328 U.S. 217, 219‐20 (1946) (exercising supervisory power to order retrial of passenger’s
personal‐injury suit against railroad where clerk of district court had systematically
excluded wage earners from jury pool, and noting that “trial by jury . . . necessarily
contemplates an impartial jury drawn from a cross‐section of the community”).  Congress
has legislatively mandated, however, that federal juries in both civil and criminal cases be
“selected at random from a fair cross section of the community in the district or division
where the court convenes.”  Jury Selection and Service Act of 1968, 28 U.S.C. §§ 1861‐74,
1861 (2006).  Yet Fleming, who was represented by counsel in the district court, did not
object at trial to the composition of the jury pool, so her appellate claim—whether
Constitutional or statutory—is not properly before us.  See id. § 1867(c), (e); Morro v. City of
Birmingham, 117 F.3d 508, 518‐19 (11th Cir. 1997) (explaining that § 1867(c) precludes
statutory challenge to jury pool if not made before voir dire or within seven days after
defect should have been known); Dawson v. Wal‐Mart Stores, Inc., 978 F.2d 205, 209 (5th Cir.
1992) (same); United States v. Acox, 595 F.3d 729, 731 (7th Cir. 2010) (“A court of appeals is
limited to the record built in the district court, so arguments that depend on extra‐record
information have no prospect of success.”).

                                                                                       AFFIRMED.